Citation Nr: 9908539	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
disability benefits, on behalf of the minor children.



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's request for 
an apportioned share of the veteran's VA benefits.  

The appellant is the mother of the minor children.


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (1998), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  Under 38 C.F.R. § 19.101 
(1998), upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case.  
Pursuant to 38 C.F.R. § 19.102 (1998), when a Substantive 
Appeal is filed in a simultaneously contested claim, the 
content of the Substantive Appeal will be furnished to the 
other contesting parties to the extent that it contains 
information which could directly affect the payment of 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A (West 1991).  

The Board's review of the record shows that the appellant 
first filed a claim for an apportioned share of the veteran's 
VA benefits, on behalf of her minor children, in May 1997.  
She maintained that she and the veteran had been married in 
1983, and had three children together.  Following that claim, 
in May 1997 and June 1997, the RO sent the veteran and the 
appellant letters requesting information.  It does not appear 
that either party responded to those letters, and in November 
1997, both parties were notified that the appellant's claim 
had been denied due to her failure to submit the requested 
information.

In December 1997, the appellant submitted a statement to re-
open her claim for an apportioned share of the veteran's VA 
benefits, on behalf of her minor children.  The appellant 
enclosed birth certificates for three children, born on the 
following dates:  July [redacted], 1983; June [redacted], 1984; 
and June [redacted], 1984.  The veteran was listed as the father 
on the birth certificates for the two children born in 1984.  The 
appellant also enclosed some financial information.  By 
letter dated in December 1997, the appellant was notified 
that her claim for an apportioned share of the veteran's VA 
benefits was denied, as his present award was too small to 
make an apportionment of any practical benefit.  The 
appellant disagreed with the December 1997 denial, and 
initiated this appeal by filing a notice of disagreement in 
January 1998.  The RO issued a statement of the case (SOC) in 
March 1998, and the appellant submitted a substantive appeal 
in January 1998.  

It does not appear from the record that the veteran was sent 
any notification regarding this appeal following November 
1997, when he was informed as to the initial denial of the 
appellant's claim for an apportionment.  The record does not 
reflect that the veteran was even made aware of the 
appellant's December 1997 claim to reopen.  There is no 
indication that he was sent a copy of the December 1997 RO 
denial, the March 1998 SOC, or the content of the appellant's 
substantive appeal, received in January 1998.  See 
38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.102.

Also, in the statement from the appellant dated in December 
1997 she indicated that she was "in need of 
representation."  In a response to the appellant later that 
month the RO stated that, "If you desire representation, let 
us know and we will send you the necessary forms."  Since 
any decision of the Board could be vacated "[w]hen the 
appellant was denied his or her right to representation 
through action or inaction by Department of Veterans Affairs 
or Board of Veterans' Appeals personnel," 38 C.F.R. 
§ 20.904(a)(1), the Board believes that the appellant should 
actually be provided the necessary forms to appoint a 
representative to assist her with her claim.

Therefore, in order to ensure that all due process 
requirements are met, and to give the parties every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:


1.  The appellant should be provided with 
the forms necessary to appoint a 
representative to assist her with her 
claim.  If a representative is appointed, 
the representative should be afforded an 
opportunity to review the claims file and 
submit evidence or argument on behalf of 
the appellant.  

2.  The RO should review the claims file 
and ensure that all contested claims 
procedures have been followed.  In 
particular, the veteran should be 
furnished notice of the appellant's 
December 1997 claim to re-open; the 
December 1997 RO letter denying that 
claim; the March 1998 SOC, and the 
content of the appellant's Substantive 
Appeal, received in January 1998.  
Further, the veteran should be provided 
the appropriate period of time to respond 
thereto.

3.  The RO should ensure that the file is 
clearly documented to reflect that the 
veteran was forwarded the above 
information to his most recent address of 
record.  If such information is returned 
to the RO as undeliverable, then the file 
should clearly reflect such, including 
specifics as to what information was 
sent, and what information was returned 
as undeliverable.

4.  After completion of the above 
development, if any additional evidence 
was associated with the veteran's claims 
file that was not previously considered 
by the RO, then the RO should 
readjudicate the case based on any such 
evidence.  If the determination remains 
adverse to the appellant, then both the 
appellant and the veteran should be 
provided with a Supplemental Statement of 
the Case, and be afforded the appropriate 
time in which to respond.  The RO should 
ensure that all due process requirements 
for contested claims are followed.  If 
there was no additional evidence 
associated with the veteran's claims file 
since it was first certified to the Board 
in February 1999, exclusive of any notice 
letters sent to the parties, then this 
case should be forwarded directly to the 
Board for appellate review.  

The purpose of this REMAND is to accord all parties due 
process of law.  The Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The parties are free to submit any additional 
evidence in connection with the current appeal.  No action is 
required of the appellant and the veteran until further 
notification.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



